DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “custom designed special purpose computing device,” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Regarding FIGS. 1-3, and 13, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines and text. Therefore, the failure to use solid black lines and text renders FIGS. 1-3, and 13 from complying with 37 CFR 1.84(a)(1).



Claim Objections
Claims 1-9 and 13 are objected to because of the following informalities: Typographical error.
Claim 1 recites the following limitation “a memory instructions.” The Examiner reasonably believes the lack of a comma between “memory” and “instructions” is a typographical error. For the purpose of examination the limitations will be interpreted as follows: “a memory, instructions.” Appropriate correction is required. Claims 2-9 are also objected to based on their respective dependency to claim 1. 

Claims 4 and 13 are objected to because the claims end with a colon. Per MPEP 608.01(m), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a custom-designed special- purpose computing device coupled to a network … when executed cause the system to: provide access to an electronic learning activity” in claim 1.


A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
interpreted as: see 35 USC 112 (b) rejection

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
Claims rejected under § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claim 1, and substantially similar limitations in claim 10, recites the limitation “a custom-designed special- purpose computing device coupled to a network … when executed cause the system to: provide access to an electronic learning activity” which has been determined to invoke 35 U.S.C. § 112(f), supra, and has been rejected as indefinite under section 112(b), infra, because there is no corresponding structure or an inadequate disclosure of corresponding structure for a section 112(f) limitation. Finding a § 112(f) limitation indefinite for failure to disclose adequate structure in the specification signals a lack of written description under § 112(a) for that limitation.  Under section 112(a), possession is shown by describing the claimed invention.  The description can be with words, structures, figures, diagrams, and formulas, for example. 
The specification does to describe “a custom-designed special- purpose computing device coupled to a network … when executed cause the system to: provide access to an electronic learning activity”.  
Therefore a rejection for lack of written description under § 112(a) is appropriate because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Claims 2-9 and 11-18 are also rejected under 35 U.S.C. §112(a) based on their respective dependencies to claim 1 or 10.

Claims rejected under § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and substantially similar limitations in claim 10, recites “a custom-designed special- purpose computing device coupled to a network … when executed cause the system to: provide access to an electronic learning activity” which has been interpreted as a limitation that invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. A review of the specification does not yield the structure that performs the function of power-converting.  The specification does to describe “a custom-designed special- purpose computing device coupled to a network … when executed cause the system to: provide access to an electronic learning activity”.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 
In claim 1, and substantially similar limitations in claim 10, the recitation “a custom-designed special- purpose computing device coupled to a network … when executed cause the system to: provide access to an electronic learning activity” renders the claims indefinite because the specification does not define the structure corresponding to “a custom-designed special- purpose computing device”. The reason that the claim is indefinite is that without a limiting specification, which is required by statute, the claim limitation becomes an unbounded purely functional limitation.  There are no boundaries or limits imposed by structure, material or acts.  The claim will cover all ways of performing a function, known and unknown.  Therefore, such an unbounded limitation renders the claim indefinite. Claims 2-9 and 11-18 are also rejected under 35 U.S.C. §112(b) based on their respective dependencies to claim 1 or 10.

Claims 1 and 10 recite the limitation “the challenge instruction.” The limitation “at least one challenge instruction,” is originally introduced in claims 1 and 10, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. ”the at least one challenge instruction”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 or 10. Therefore, claims 1 and 10 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-9 and 11-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or 10.

Claims 2 and 11 recite the limitation “the challenge activity.” The limitation is not previously introduced in claim 1, 2, 10 or 11, respectively. As such, the limitation is lacking antecedent basis. Therefore, claims 2 and 11 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 3 and 12 recite the limitation “a network.” The limitation is originally introduced in claims 1 and 10, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. ” a]] the network”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 or 10. Therefore, claims 3 and 12 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 4 and 13 fail to end with a period. Specifically, claims 4 and 13 end with a colon. Per MPEP 608.01(m), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Therefore, claims 4 and 13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 14 recite the limitation “the system administrator.” The limitation is not previously introduced in claim 1, 5, 10 or 14, respectively. As such, the limitation is lacking antecedent basis. Therefore, claims 5 and 14 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 6 and 15 recite the limitation “a first correct response.” The limitation is originally introduced in claims 1 and 10, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. ” [[a]] the first correct response”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 or 10. Therefore, claims 6 and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 


Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a system” (i.e. a machine), and claim 10 is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the claims are drawn to an abstract idea of “providing a learning activity,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “providing access to an electronic learning activity comprising: at least one challenge instruction; and receive a first user input responding to the challenge instruction; responsive to a first determination that the first user input does not match a first correct response: identifying a misconception associated with the challenge instruction and the first user input; dynamically generating: a group comprising a plurality of users inputting the first user input that does not match the first correct response; a strategy customized to the group and comprising: a first resource describing a group activity to correct the misconception; and a second resource comprising an individual activity comprising at least one additional challenge instruction, wherein responsive to a second determination that a second user input responding to the at least one additional challenge instruction matches a second correct response in the data store, the misconception is corrected.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a server comprising a custom-designed special-purpose computing device coupled to a network and including at least one processor executing instructions comprising a specific device logic within a memory,” “a GUI control,” and “a data store,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “providing a learning activity,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a server comprising a custom-designed special-purpose computing device coupled to a network and including at least one processor executing instructions comprising a specific device logic within a memory,” “a GUI control,” and “a data store,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements. Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-9 and 11-18 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-9 and 11-18 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1 or 10. Therefore, claims 1-18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claims 2-5 and 11-14 are further rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 

Claims 2-5 and 11-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Specifically, claims 2-5 and 11-14 recite “system administrator.” It is unclear form the specification as originally filed as to whom or what is performing as a “system administrator” in combination with various human actions such as “generates” and ”uploads.”  Under the broadest reasonable interpretation of the claim, the claims are interpreted as having a human performing the tasks of claims 2-5 and 11-14. As such, the claim includes non-statutory embodiments. Therefore, claims 2-5 and 11-14  are rejected under 35 U.S.C. § 101 as being non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-18 are rejected under 35 U.S.C. §103(a) as being obvious over Grau (US 2018/0130156).
Regarding claim 1, and substantially similar limitations in claim 10, Grau discloses a system, comprising a server, comprising a custom-designed special- purpose computing device coupled to a network (see para. 0030]: A network, as used herein, can include any appropriate network, including an intranet, the Internet, a cellular network, a local area network, a satellite network or any other network and/or combination thereof. Components used for such a system can depend at least in part upon the type of network and/or environment selected. Protocols and components for communicating via such a network are well known and will not be discussed in detail. Communication over the network can be enabled by wired or wireless connections and combinations thereof.)and including at least one processor executing within a memory instructions comprising a specific device logic (see FIG. 1, a computing system 100; server 102; network; client terminal devices 104/106; see para. [0024]: Referring to FIGS. 1-2, a computing system 100 in accordance with the present disclosure includes a primary-executing computing device, such as a server 102 having one or more processors that execute device logic within the processor or contained in memory of the server 102. The server 102 may be a server computer or a system of interconnected server computers, such as a web server, application server, application platform, virtual server, cloud data server, and the like, a personal computer, laptop computer, tablet computer, e-reader, smartphone, personal data assistant, set-top box, digital media player, microconsole, home automation system, or similar computing device having a central processing unit (CPU), microprocessor, or other suitable processor. It should be understood that there could be several cooperating servers 102 of homogenous or varying types, layers or other elements, processes or components, which may be chained or otherwise configured, which can interact to perform tasks such as obtaining data from an appropriate data store that is accessible locally to the cooperating server 102 or remotely over the network. The server 102 can include any appropriate hardware, software and firmware for integrating with the data store as needed to execute aspects of one or more applications for the client device, handling some or all of the data access and business logic for an application. The server 102 may provide access control services and is able to generate content including text, graphics, audio, video and/or other content usable to be provided to the user, which may be served to requesting devices 104, 106 in any suitable format, including Hypertext Markup Language (HTML), Extensible Markup Language (“XML”), JavaScript (including JavaScript Object Notation (“JSON”)), Cascading Style Sheets (CSS), or another appropriate client-side structured language. Content transferred to a requesting device 104, 106 may be processed by the requesting device 104, 106 to provide the content in one or more forms which, when executed cause the system to: provide access to an electronic learning activity comprising: at least one challenge instruction (see para. [0021]: According to a user's knowledge and abilities, he or she will employ different strategies when performing a given activity; see para. [0025]: Additionally, the server 102 or another computing device can make the content available to other devices and in other services; this includes distributing the content in any form, such as learning objective data, grammar data, vocabulary data, and other data used by or available to the server 102); and a GUI control (see para. [0029]: The server 102 may be in communication, such as via an appropriate electronic communication network, with a client terminal 104, 106 (also referred to herein as a client) in control of a user operating the client. The client 104, 106 may be any suitable computing device, such as a desktop or tablet computer, smartphone or other mobile device, and the like. Communications between the server 102 and the client 104, 106 may be encrypted; a user of the client 104, 106 may be required to provide authentication credentials to use the client 104, 106. The server 102 may be remote from the client 104, 106 as described above, or the server 102 and the client 104, 106 may be the same computing device or discrete computing devices physically connected to each other. In some embodiments, the server 102 may be an environment server operating the entirety of the environment, and a plurality of clients 104, 106 may access the server 102 to perform functions related to the environment. In some embodiments, the server 102 may be operated by a third party, such as a third-party service provider software; see para. [0044]: As a non-limiting example, mobile applications may be configured to allow a user to “swipe” in any direction to indicate that they like or dislike displayed content within the disclosed embodiments, thereby further customizing their user or course profile, user experience, assessments, preferences, etc. For example, a user may swipe the screen to the left to indicate they like a displayed content, right to indicate they dislike it, up to select A from a multiple choice assessment question, down to select B, etc. configured to receive a first user input responding to the challenge instruction (see para. [0088]: Server 102 may generate a UI for the user including the first assessment question 225 and transmit the UI to the user's client 104, 106 for display. The user may input a response for the question 225 and submit the UI for transmission to server 102. Server 102 may receive and score the response. Scores may be weighted according to the type of question. For example, a .

Grau does not explicitly teach responsive to a first determination that the first user input does not match a first correct response in a data store: identify, within the data store, a misconception associated with the challenge instruction and the first user input; dynamically generate: a group comprising a plurality of users inputting the first user input that does not match the first correct response; a strategy customized to the group and comprising: a first electronic resource describing a group activity to correct the misconception; and a second electronic resource comprising an individual activity comprising at least one additional challenge instruction, wherein responsive to a second determination that a second user input responding to the at least one additional challenge instruction matches a second correct response in the data store, the misconception is corrected. However, Harris discloses responsive to a first determination that the first user input does not match a first correct response in a data store: identify, within the data store, a misconception associated with the challenge instruction and the first user input (see para. [0065]: Using a GUI (e.g., the administrator, instructor, learner, or parent GUI, described below), an administrator, instructor, learner, or parent may input a desired GSE score to be achieved in a specific time period (e.g., moving from a 3rd grade level score to a 4th grade level score within the next school year). The disclosed system may identify specific areas, categories, and/or learning objectives for which the learner scored low (e.g., input an incorrect answer for the associated assessment materials), and generate a learner curriculum comprising core curriculum content including practice learning modules (e.g., practice exercises, reading comprehension assignments, speaking interaction practice, videos, virtual reality (VR) interactions, quizzes/tests, etc.) identified within the system as being associated with, and for improving, the identified skills or topics, which must be completed in the designated time frame to achieve the desired GSE score. These learning modules may be stored as software modules and/or data records within the database. The server may then generate a report, to be ; dynamically generate: a group comprising a plurality of users inputting the first user input that does not match the first correct response; a strategy customized to the group (see para. [0191]: On any particular curriculum activity, a class may have a number of students that are struggling, a number of students who demonstrated satisfactory performance, and a number of students who are excelling. The present system provides a user interface enabling an instructor to automatically identify students that fall within the various groups (struggling, satisfactory, and excelling) and to modify the lesson plans associated with each learner to assign struggling learners remediation activities, excelling learners enhancement activities, and to optionally assign the satisfactory learners either remediation or enhancement activities according to the instructor's judgment; see para. [0224]: In an embodiment a method includes determining, by a server hardware computing device coupled to a network and comprising at least one processor executing specific computer-executable instructions within a memory, for each learner in a group of learners, an initial assessment score for an initial curriculum activity and executing, by the server hardware computing device, a query identifying, within a data logic or at least one database record, a lower threshold value and an upper threshold value. The method includes identifying, by the server hardware computing device, a first group of learners, wherein the initial assessment score associated with each learner in the first group of learners is less than the lower threshold value, identifying, by the server hardware computing device, a second group of learners, wherein the initial assessment score associated with each learner in the second group of learners is greater than the upper threshold value, and executing, by the server hardware computing device, a query identifying a remediation curriculum activity associated with the initial curriculum activity) comprising: an electronic resource describing a group activity to correct the misconception; and an electronic resource comprising an individual activity comprising at least one additional challenge instruction (see para. [0224]: The method includes executing, by the server hardware computing device, a query identifying an enhancement curriculum activity associated with the initial curriculum activity, and encoding, by the server hardware computing device, for display on a client hardware computing device, a graphical user interface including an identification of the first group of learners, an identification of the second group of learners, a first user interface element configured to cause the server hardware computing device to modify lesson plans associated with each learner in the first group of learners to include the remediation curriculum activity, and a second user interface element configured to cause the server hardware computing device to modify lesson plans associated with each learner in the second group of learners to include the enhancement curriculum activity. The method includes transmitting, by the server hardware computing device, the graphical user interface to the client hardware computing device) wherein responsive to a second determination that a second user input responding to the at least one additional challenge instruction matches a second correct response in the data store, the misconception is corrected (see para. [0159]: In step 925, one or more progress tracking modules measure correct and incorrect intermittent input in response to one or more GSE based assessment tools, and determines whether a threshold score has been achieved. If not, the process returns to step 915 and updates the progress learning plan according to the input for the GSE assessment based tools. If the threshold score has been achieved, in step 935, a relevant achievement module identifies and displays academic achievement and employability certifications for the learner (e.g., International English Level Certification)).

Grau and Harris do not explicitly teach a second electronic resource. However, a second electronic resource is an obvious duplication of parts. It would have been obvious at the time of filing to one having ordinary skill in the art to include “a second electronic resource,” since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Harris is analogous to Grau, as both are drawn to the art of assessing and generating learning content. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the system as taught by Grau to include responsive to a first determination that the first user input does not match a first correct response in a data store: identify, within the data store, a misconception associated with the challenge instruction and the first user input; dynamically generate: a group comprising a plurality of users inputting the first user input that does not match the first correct response; 

Regarding claim 2, and substantially similar limitations in claim 11, Grau does not explicitly teach wherein a system administrator generates the challenge activity, the correct response, and an association between the challenge activity, the correct response, and the misconception within the data store. However, Harris discloses wherein a system administrator generates the challenge activity, the correct response, and an association between the challenge activity, the correct response, and the misconception within the data store.  (see para. [0055]: In some embodiments, a system administrator or other user may access the system via a client and input software logic and/or one or more data records defining the GSE; see para. [0163]: The instructor GUI 340 may further include a learner and class performance dashboard, providing instructors with access to learner assessment data 370 on an individual or class level, in order for the instructor to know the strengths and weaknesses within the class, or for each individual learner's skills, similar to a gradebook. Using this data, instructors may adapt classes according to class and individual learner performance).
Harris is analogous to Grau, as both are drawn to the art of assessing and generating learning content. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the system as taught by Grau to include wherein a system administrator generates the challenge activity, the correct response, and an association between the challenge activity, the correct response, and the misconception within the data store, as taught by Harris, since doing so provides a standardized system 

Regarding claim 3, and substantially similar limitations in claim 12, Grau discloses wherein the electronic learning activity and the individual activity comprise a game uploaded by a system administrator or available through a network (see para. [0128]: The course pedagogy may include a course that follows a self-study methodology complemented with peer-to-peer learning and instructor-led group activities, possibly including a continuum or step by step process from a Learning Objective to a Learning Outcome, and further including one or more Individual Independent Learning Activities, and one or more Peer-to-Peer Independent Learning Games, with a Gateway between them).  

Regarding claim 4, and substantially similar limitations in claim 13, Grau does not explicitly teach wherein the first electronic resource is an electronic document uploaded by a system administrator or available through the network, and associated in the data store with the misconception. However, Harris discloses wherein the first electronic resource is an electronic document available through the network, and associated in the data store with the misconception (see para. [0151]: Server 112 may then receive input from each learner's GUI 360 as they complete each learning module. This received input may include learner input for any learning content available through the core curriculum 310 of the personalized curriculum 375, such as adaptive homework exercises, practice pages, VR interaction within a selected experience, video interaction, exercises from homework in printed or electronic books or other publications, quizzes, or any of the other materials discussed above, which are configured for the server to measure the learner's skills according to the GSE framework 300).
  Harris is analogous to Grau, as both are drawn to the art of assessing and generating learning content. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the system as taught by Grau to include wherein the first electronic resource is an electronic document 

Regarding claim 5, and substantially similar limitations in claim 14, Grau does not explicitly teach wherein the second electronic resource is at least a portion of a game uploaded by the system administrator or available through the network as a homework assignment. However, Harris discloses wherein the second electronic resource is at least a portion of a game uploaded by the system administrator or available through the network as a homework assignment (see para. [0118]: Server 112 and/or database 110 may further receive input from the system administrator or other user, and store the input as a plurality of curriculum content 305 including: assessments (e.g., quizzes and tests), learning materials (e.g., worksheets or other assignments), multimedia (e.g., video, games, virtual reality interaction, etc.), or other materials, each of which may be associated within the system with one or more elements within the GSE structure 300 defined herein; see para. [0151]: Server 112 may then receive input from each learner's GUI 360 as they complete each learning module. This received input may include learner input for any learning content available through the core curriculum 310 of the personalized curriculum 375, such as adaptive homework exercises, practice pages, VR interaction within a selected experience, video interaction, exercises from homework in printed or electronic books or other publications, quizzes, or any of the other materials discussed above, which are configured for the server to measure the learner's skills according to the GSE framework 300).
 Harris is analogous to Grau, as both are drawn to the art of assessing and generating learning content. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the system as taught by Grau to include wherein the second electronic resource is at least a portion of a game uploaded by the system administrator or available through the network as a homework assignment, as taught by Harris, since doing so provides a standardized system to determine a specific 

Regarding claim 6, and substantially similar limitations in claim 15, Grau does not explicitly teach wherein responsive to the first determination that the first user input does not match a first correct response in the data store, the instructions cause the server to generate a report of results from the electronic learning activity. However, Harris discloses wherein responsive to the first determination that the first user input does not match a first correct response in the data store, the instructions cause the server to generate a report of results from the electronic learning activity (see para. [0001]: This disclosure relates to the field of systems and methods configured to calculate an assessment score for instructors, learners, and schools, automatically generate a learning curriculum for learners according to their calculated assessment score, and generate a Graphical User Interface (GUI) displaying reports of the learners' progress to instructors, administrators, and parents).
Harris is analogous to Grau, as both are drawn to the art of assessing and generating learning content. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the system as taught by Grau to include wherein responsive to the first determination that the first user input does not match a first correct response in the data store, the instructions cause the server to generate a report of results from the electronic learning activity, as taught by Harris, since doing so provides a standardized system to determine a specific placement of a learner within a learning framework, and provide each learner with a personalized content curriculum including learning assets generated by a progressive measurable learning system designed to more effectively instruct and personalize learning at scale (see para. [0048]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Regarding claim 7, and substantially similar limitations in claims 8, 9, 16, 17 and 18,  Grau does not explicitly teach wherein the report includes an assessment according to a topic tested within the wherein the report includes an assessment according to a topic tested within the electronic learning activity; wherein the report includes an assessment according to at least one learner user that completed the electronic learning activity;  and wherein the report includes at least one electronic targeted teaching resource, used by an instructor to correct the misconception (see para. [0144]: Server 112 may determine specific skills, areas, categories, and/or learning objectives for which the learner scored low (e.g., input an incorrect answer for the associated assessment materials), and generate a personalized learner curriculum 375 comprising core curriculum content 310 including practice learning modules (e.g., practice exercises, reading comprehension assignments, speaking interaction practice, videos, virtual reality (VR) interactions, quizzes/tests, etc.) identified by server 112 as being associated with, and for improving, the identified skills or topics, which must be completed in the designated time frame to achieve the desired GSE score. These learning modules may be stored as software modules and/or data records within database 110. Server 112 may then generate a report, to be displayed on GUI 320, 340, 365, 360 including the learner's GSE score, the desired GSE score to be completed within the time frame, and access (e.g., hyperlinks) to the learner's personalized curriculum 375; see para. [0160]: The reporting data for each learner may be displayed on learner 360, instructor 340, and/or administrator GUI 320, providing access to performance reporting data at various levels (e.g., learner, class, instructor, school, etc.). The reporting data may include each learner's assessment data 370, and a comparison of each score in the assessment data 370 with the relevant score thresholds 350 for advancing to a higher GSE level within the GSE framework 300. Reports may be skills based, so learners or other reviewers are able to understand their own performance, providing clarity of learning objectives, progress, strengths and weaknesses).
Harris is analogous to Grau, as both are drawn to the art of assessing and generating learning content. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the system as taught by Grau to include wherein the report includes an assessment according to a topic tested within the electronic learning activity; wherein the report includes an assessment according to at least one learner user that completed the electronic learning activity;  and wherein the report includes at least one electronic targeted teaching resource, used by an instructor to correct the misconception, as taught by Harris, since doing so provides a standardized system to determine a specific placement of a learner within a learning framework, and provide each learner with a personalized content curriculum including learning assets generated by a progressive measurable learning system designed to more effectively instruct and personalize learning at scale (see para. [0048]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lovett, et al. (US 2014/0170626) and Grimes et al. (US 2014/0255889).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./
            Primary Examiner, Art Unit 3715